ORDER
PER CURIAM.
Evan Turner (“Movant”) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without a hearing. Movant pleaded guilty to one count of criminal nonsupport in violation of section 568.040, RSMo 1994. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.